DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 8-14 recite "a computer program product”. A memorandum from Director Kappos was issued January 26, 2010 entitled "Subject Matter Eligibility of Computer Readable Media" hereinafter "Kappos 1/26/2010". According to "Kappos 1/26/2010", in the absence of a definition in the specification explicitly excluding transitory propagating/transmission type memory medium, the broadest reasonable interpretation of "a computer readable medium" is interpreted to include both "non-transitory tangible media" and "transitory propagating signals" medium where the latter renders the claim non-statutory. "Kappos 1/26/2010" directs the patent community to overcome 101 rejections of this nature by amending the claim language to add the limitation "non- transitory" to the claim, for example "processor readable non-transitory media".  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite ‘an alternate authentication’.  The meaning of this recitation is unclear in that no authentication has been claimed.  Alternate to what authentication?.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 8, 11-13, 15, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Learmonth (US Pub. 20220067132 A1).

Learmonth discloses the following limitations:
1. A computer-implemented method comprising: 
receiving, by one or more computer processors, an image of a user wearing a face covering, wherein a first portion of the face of the user is visible in the image, and wherein the face covering covers a second portion of the face of the user in the image (para. 15- The second portion of the image includes an image of the exposed areas of the face of the user. For example, the exposed area includes the eyes of the user.;para. 37- the camera 130 captures an image of the face of the user wearing a facial mask 202); 
detecting, by one or more computer processors, an identifier operably coupled with the face covering (para. 14- The first portion of the image includes an image of the facial mask. For example, the image of the facial mask includes a written signature displayed on the facial mask. In another example, the image of the facial mask includes a graphical content (e.g., QR code, geometric pattern, unique image) that is uniquely associated with a user identifier.); 
determining, by one or more computer processors, whether the first portion of the face of the user is associated with the identifier (para. 16- The authentication system compares the first identification of the user with the second identification of the user to authenticate the user. For example, if the first and second identification of the user are the same, the user is validated and the user is allowed access); 
responsive to determining the first portion of the face of the user is not associated with the identifier, receiving, by one or more computer processors, an alternate authentication (para. 16- If the first and second identification of the user are different, the system may deny access or may request the user to take off his/her facial mask, or to present another exposed area of the face of the user.; para. 63- detecting a second exposed area uncovered by the facial mask on the face of the user; generating, at the computer, a third identification of the user based on the second exposed area; determining that the first identification and the third identification indicate the same user; and in response to the first and third identification being the same, validating an identity of the user.); and authenticating, by one or more computer processors, the user.(para. 17- The authentication system compares the first identification of the user with the second identification of the user, and authenticates the user based on the comparison)

4. The computer-implemented method of claim 1, wherein authenticating the user comprises: responsive to determining the first portion of the face of the user is associated with the identifier, authenticating, by one or more computer processors, the user. (para. 17- The authentication system compares the first identification of the user with the second identification of the user, and authenticates the user based on the comparison)

5. The computer-implemented method of claim 1, wherein the alternate authentication is one or more of a fingerprint and a passcode. (para. 46- he biometric components 832 include components to detect expressions (e.g., hand expressions, facial expressions, vocal expressions, body, gestures, or eye tracking), measure biosignals (e.g., blood pressure, heart rate, body temperature, perspiration, or brain waves), identify a person (e.g., voice identification, retinal identification, facial identification, fingerprint identification,)

6. The computer-implemented method of claim 1, wherein the identifier is selected from the group consisting of a barcode, a quick response (QR) code, and a unique set of numbers. (para. 14- For example, the image of the facial mask includes a written signature displayed on the facial mask. In another example, the image of the facial mask includes a graphical content (e.g., QR code, geometric pattern, unique image) that is uniquely associated with a user identifier)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Learmonth and further in view of Mostafa et al. (US Pub. 20190042866 A1). 
 

Regarding claim 2, Learmonth does not specifically teach responsive to receiving the alternate authentication, associating, by one or more computer processors, the first portion of the face of the user with the face covering.  However, this concept known and used in the art as evidenced by Mostafa (see para. 85) and therefore, one skilled in the art would have found it obvious to utilize it in Learmonth as a simple alternative to achieve the desirable effect of having a way of updating the signature library to allow more accurate matching.  

Regarding claim 3, Learmonth discloses the computer-implemented method of claim 1, wherein the identifier is added to the face covering by a manufacturer of the face covering.  Official notice is taken of this limitation as evidenced by Adrill (US Pub. 20080313939 A1, para. 34)

Regarding claim 7, Learmonth discloses the computer-implemented method of claim 1, wherein the identifier is operably coupled with the face covering such that the user can detach the identifier from the face covering and re-attach the identifier to a different face covering. Official Notice is taken of this limitation as evidenced by Paul (US Pub. 20150186965 A1, Fig. 4, para. 84)

Regarding claims 8-14, they merely recite a computer program that when executed, performs the functional steps of method claims 1-7, and thus, rejected for the same rationale.

Regarding claims 15-20, they are rejected as applied to claims 1-7 because a corresponding system would have been necessitated to carry forth the method steps of claim 1-7.  The applied prior art also discloses the corresponding architecture.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433                  

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433